
	
		I
		112th CONGRESS
		2d Session
		H. R. 6666
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. Kind introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Natural Resources,
			 Education and the
			 Workforce, Transportation
			 and Infrastructure, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide a comprehensive approach to
		  preventing and treating obesity.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Healthy Communities through
			 Helping to Offer Incentives and Choices to Everyone in Society
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving Prevention and Treatment of Obesity in Adults
				and Children
					Sec. 101. Requirement to expedite national Medicare coverage
				determinations for evidence-based treatment services.
					Sec. 102. Expansion of obesity treatment services under
				Medicare.
					Sec. 103. Chronic weight management drugs covered under
				Medicaid and Medicare part D.
					Sec. 104. Grants to provide training for health profession
				students.
					Sec. 105. Grants to provide training for health
				professionals.
					Sec. 106. Preventive health services block grant.
					Sec. 107. Health Empowerment for At-Risk Teens and Youth
				(HEARTY) program.
					Title II—Improving access to and opportunity for physical
				activity for adults and children
					Subtitle A—National Program Promoting Lifelong Active Youth
				(PLAY) and Implementation Grants
					Sec. 201. Play assessment tools.
					Sec. 202. Model communities of play implementation
				grants.
					Subtitle B—Healthy Kids Outdoors
					Sec. 211. Definitions.
					Sec. 212. Cooperative agreements for development or
				implementation of healthy kids outdoors State strategies.
					Sec. 213. National strategy for encouraging Americans to be
				active outdoors.
					Sec. 214. National evaluation of health impacts.
					Sec. 215. Technical assistance and best practices.
					Sec. 216. Authorization of appropriations.
					Subtitle C—Other provisions
					Sec. 221. Physical education guidelines for elementary and
				secondary schools.
					Sec. 222. Treating physical education as a core academic
				subject for elementary and secondary education grants.
					Sec. 223. Physical activity guidelines for preschool
				children.
					Sec. 224. Tracking physical activity in schools.
					Sec. 225. Employer-provided off-premises health club
				services.
					Sec. 226. Certain amounts paid for physical activity, fitness,
				and exercise treated as amounts paid for medical care.
					Sec. 227. National youth sports program
				revitalization.
					Title III—Improving access to nutritional information and healthy
				foods
					Sec. 301. Consumer education.
					Sec. 302. Expand team nutrition training grants.
					Sec. 303. Urban and Native-American Community Garden Grant
				Program.
					Title IV—Realigning Transportation Policy to Help Promote Healthy
				Lifestyles
					Sec. 401. Grants to promote planning decisions and policies
				that increase access to physical activity.
					Sec. 402. Joint use agreements.
					Title V—Research and Assessment Tools
					Sec. 501. National Center for Health Statistics.
					Sec. 502. Report on obesity research.
				
			IImproving
			 Prevention and Treatment of Obesity in Adults and Children
			101.Requirement to
			 expedite national Medicare coverage determinations for evidence-based treatment
			 services
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall—
					(1)not later than
			 January 1, 2014, issue national Medicare coverage determinations for
			 evidence-based services to treat overweight and obesity that have an Evidence
			 Category A or B designation for treating
			 overweight and obesity as defined by the Clinical Guidelines on the
			 Identification, Evaluation, and Treatment of Overweight and Obesity in
			 Adults of the National Heart, Lung, and Blood Institute; and
					(2)update such
			 coverage determinations based on future updates to such Guidelines.
					(b)Updating NHLBI
			 GuidelinesNot later than December 31, 2014, and at least once
			 every 3 years thereafter, the Secretary of Health and Human Services, acting
			 through the Director of the National Heart, Lung, and Blood Institute, shall
			 update the NHLBI Guidelines referred to in subsection (a).
				102.Expansion of obesity
			 treatment services under Medicare
				(a)CoverageSection 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended—
					(1)in subsection
			 (s)(2)—
						(A)in subparagraph
			 (EE), by striking at the end and;
						(B)in subparagraph
			 (FF), by adding at the end and; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(GG)items and services furnished under an
				obesity treatment program (as defined in subsection
				(iii));
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(iii)Obesity Treatment Program(1)The term obesity
				treatment program means medical services delivered to eligible
				individuals under a plan of care for the purpose of reducing body mass index
				and the associated co-morbidities of obesity, including the following:
									(A)The development of
				an initial plan of care and subsequent revisions to that plan of care.
									(B)Medical and
				surgical interventions as determined appropriate by the Secretary for which
				payment would not otherwise be made under this title.
									(C)Additional
				services for which payment would not otherwise be made under this title that
				the Secretary may specify that encourage the receipt of, or improve the
				effectiveness of, the services described in the preceding subparagraphs.
									In carrying out subparagraph (C), the Secretary shall
				consider clinical practice guidelines for treatment of overweight, obesity, and
				severe obesity issued by professional medical societies and consensus
				statements and guidelines on effective treatment of overweight, obesity, and
				severe obesity issued by the National Institutes of Health, professional
				medical societies, and other authoritative sources (such as those identified in
				the Clinical Guidelines on the Identification, Evaluation, and Treatment of
				Overweight and Obesity in Adults released by the National Heart Lung and Blood
				Institute).(2)For purposes of paragraph (1), the
				term eligible individual means any of the following:
									(A)An individual who has been diagnosed
				with obesity by a physician or provider of services, without regard to body
				mass index or the presence of any comorbid condition.
									(B)An individual who has a body mass
				index of at least 30, without regard to the presence of any comorbid
				condition.
									(C)An individual who has a body mass
				index of at least 27 with at least one weight-related comorbid
				condition.
									.
					(b)PaymentSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
					(1)by striking
			 and before (Z); and
					(2)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to items and services furnished under an obesity treatment program (as defined
			 in section 1861(iii)), the amount paid shall be 80 percent of the lesser of the
			 actual charge for the services or the amount determined under a fee schedule
			 established by the Secretary for purposes of this subparagraph.
					(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2014.
				103.Chronic weight
			 management drugs covered under Medicaid and Medicare part D
				(a)Medicaid
			 coverageSection
			 1927(d)(2)(A) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(A)) is
			 amended by inserting before the period at the end the following: except
			 prescription agents approved by the Food and Drug Administration used for
			 chronic weight management in the treatment of obesity or overweight with a
			 weight related co-morbidity.
				(b)Medicare part D
			 coverageSection
			 1860D–2(e)(1) of the Social Security Act (42 U.S.C. 1395w–102(e)(1)) is amended
			 by inserting before the period at the end the following: and includes
			 prescription agents approved by the Food and Drug Administration used for
			 chronic weight management in the treatment of obesity or overweight with a
			 weight related co-morbidity.
				(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2014.
				104.Grants to provide
			 training for health profession studentsSection 747 of the
			 Public Health Service Act (42 U.S.C.
			 293k) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Special
				considerationIn awarding
				grants or contracts under subsection (a) or (b), the Secretary shall give
				special consideration to qualified applicants proposing a project or program
				which will prepare practitioners to care for individuals (including children)
				who are overweight or obese (as such terms are defined in section
				399W(j)).
						.
				105.Grants to provide
			 training for health professionalsSection 399Z of the
			 Public Health Service Act (42 U.S.C.
			 280h–3) is amended—
				(1)in subsection (b), by striking
			 2005 and inserting 2018;
				(2)by redesignating subsection (b) as
			 subsection (c);
				(3)by inserting after subsection (a) the
			 following:
					
						(b)Grants
							(1)In
				generalThe Secretary may
				award grants to eligible entities to train primary care physicians and other
				licensed or certified health professionals on how to treat and prevent obesity
				and aid individuals who are obese or overweight.
							(2)ApplicationAn entity that desires a grant under this
				subsection shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require, including a plan for
				the use of funds that may be awarded and an evaluation of the training that
				will be provided.
							(3)Use of
				fundsAn entity that receives
				a grant under this subsection shall use the funds made available through such
				grant to—
								(A)use evidence-based findings or
				recommendations that pertain to the prevention and treatment of obesity and
				being overweight to conduct educational conferences, including Internet-based
				courses and teleconferences, on—
									(i)how to treat or prevent obesity and being
				overweight;
									(ii)the link between obesity and being
				overweight and related serious and chronic medical conditions;
									(iii)how to discuss varied strategies with
				patients from at-risk and diverse populations to promote positive behavior
				change and healthy lifestyles to avoid obesity and being overweight;
									(iv)how to identify individuals who are or are
				at risk for being obese or being overweight and, therefore, are at risk for
				related serious and chronic medical conditions; and
									(v)how to conduct a comprehensive assessment
				of individual and familial health risk factors; and
									(B)evaluate the effectiveness of the training
				provided by such entity in increasing knowledge and changing attitudes and
				behaviors of trainees.
								;
				and
				(4)in subsection (c)
			 (as so redesignated)—
					(A)by striking
			 There are authorized to be appropriated to carry out this
			 section and all that follows and inserting the
			 following:
						
							There are authorized to be
			 appropriated—(1)to carry out
				subsection
				(a),
							;
					(B)by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(2)to carry out subsection (b), such sums as
				may be necessary for each of fiscal years 2014 through
				2018.
							.
					106.Preventive health
			 services block grantSection
			 1904(a)(1) of the Public Health Service
			 Act (42 U.S.C. 300w–3(a)(1)) is amended by adding at the end the
			 following:
				
					(H)Activities and community education programs
				designed to address and prevent obesity and being overweight through effective
				programs to promote healthy eating, and exercise habits and
				behaviors.
					.
			107.Health
			 Empowerment for At-Risk Teens and Youth (HEARTY) programTitle III of the Public Health Service Act
			 is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the
			 following:
				
					317U.Healthy
				Empowerment for At-risk Teens and Youth (HEARTY) program
						(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may make grants to eligible entities to
				carry out nationally-based or community-based qualified childhood obesity
				prevention initiatives.
						(b)Eligible
				entitiesTo be eligible to seek a grant under this section, an
				entity shall be—
							(1)a nationally-based
				nonprofit organization qualified in childhood obesity prevention and youth
				mentoring proposing to implement programs described in subsection (c);
				or
							(2)a community-based
				nonprofit organization qualified in childhood obesity prevention and youth
				mentoring proposing to implement a program described in subsection (c).
							(c)Qualified
				childhood obesity prevention initiativeTo qualify as a childhood
				obesity prevention initiative eligible for funding under this section, an
				initiative shall consist of programs that—
							(1)serve both male
				and female children or adolescents most at risk for being overweight and obese
				in predominantly economically disadvantaged communities;
							(2)serve both male
				and female children or adolescents during after-school hours, weekends, or
				summer hours;
							(3)provide structured
				physical fitness activities, including organized sports, which engage each
				participant in a minimum of 60 minutes of moderate to vigorous physical
				activity at least three days per week for a period of at least 24 weeks in a
				given year;
							(4)demonstrate
				cost-effectiveness as defined by the Secretary; and
							(5)demonstrate
				measurable results for reducing childhood obesity on the part of participants,
				including through—
								(A)measurement and
				study of participants’ moderate to vigorous physical activity (MVPA) each day,
				both as part of the programs funded under this section and on the participants’
				own initiative;
								(B)increased knowledge of and awareness about
				the importance of maintaining healthy, active lifestyles by balancing
				recommended levels of physical activity and caloric intakes;
								(C)keeping track of
				and reporting increased consumption of healthy items and increased levels of
				unstructured, self-initiated physical activity outside of the programs funded
				under this section; and
								(D)measurement and
				study of participants’ body mass index (BMI) indicating that—
									(i)children entering
				programs funded under this section with a healthy body mass index maintain it
				while participating in such programs; and
									(ii)children
				participating in such programs with an unhealthy body mass index halt any
				negative trend lines towards obesity or begin trend lines in a positive
				direction.
									(d)PriorityIn
				selecting among applicants for grants under this section, the Secretary shall
				give priority to eligible entities proposing to carry out programs that
				show:
							(1)effectiveness in
				working with ethnic and racial minority groups;
							(2)effectiveness in
				recruiting participants from communities with substantial immigrant
				populations, as defined by the Secretary; and
							(3)program evaluation
				by an independent, third-party evaluator, of category specified by the
				Secretary.
							(e)Distribution of
				fundsOf the amount made available to carry out this section for
				a fiscal year, the Secretary shall award—
							(1)not less than 25
				percent of such amount to nationally-based nonprofit organizations described in
				subsection (b)(1); and
							(2)not more than 75
				percent of such amount to community-based nonprofit organizations described in
				subsection (b)(2).
							(f)Cost-Share
				requirementsWith respect to the costs of a qualified childhood
				obesity prevention initiative to be carried out under this section, there shall
				be no non-federal match requirement.
						(g)Report to
				congressNot later than one year after the first appropriation of
				Federal funds to carry out this section, the Secretary shall report to the
				Congress on the progress made in carrying out programs funded by grants under
				this section.
						(h)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of fiscal years 2014
				through
				2018.
						.
			IIImproving access
			 to and opportunity for physical activity for adults and children
			ANational Program
			 Promoting Lifelong Active Youth (PLAY) and Implementation Grants
				201.Play assessment
			 tools
					(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the Director of the
			 Centers for Disease Control and Prevention, shall develop a list of
			 well-validated assessment tools, which can measure the policy, program, or
			 environmental barriers in communities to participating in physical activity.
			 Tools on the Secretary’s recommended list shall include—
						(1)cross-cutting
			 measurements that—
							(A)examine barriers
			 to physical activities across multiple settings, including homes, after-school
			 and child care sites, schools, the community-at-large, and worksites;
			 and
							(B)focus on
			 the—
								(i)availability of
			 adequate spaces and places for physical activity;
								(ii)availability of,
			 and access to, high-quality physical activity and physical education programs;
			 and
								(iii)the availability
			 of programs, activities, and leaders to educate about the importance of
			 physical activity for the community; and
								(2)additional
			 measurements to assist economically and culturally diverse communities in
			 examining the social determinants of health.
						(b)Guidance and
			 trainingThe Secretary shall provide guidelines and
			 recommendations to develop training on utilizing such tools.
					202.Model communities of
			 play implementation grants
					(a)Program
			 Authorized
						(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the
			 Director of the Centers for Disease Control and Prevention, shall award grants
			 to State health departments to enable the State health departments to work in
			 partnership with eligible community-based coalitions to plan and implement
			 model communities of play that increase—
							(A)the physical
			 spaces and places available for physical activity;
							(B)the opportunities
			 for children and families to participate in high-quality play, and the number
			 of children and families participating in high-quality play;
							(C)knowledge and
			 awareness about the importance of individuals achieving 60 minutes of
			 recommended physical activity every day; and
							(D)school siting
			 practices in which elementary and secondary schools are located within
			 neighborhoods to increase the likelihood of students walking and biking to
			 school.
							(2)Amount of
			 grantsA grant awarded to a State health department under this
			 subsection shall be in the amount of $250,000 to $1,000,000.
						(b)ApplicationA
			 State health department desiring a grant under subsection (a) shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
					(c)CoordinationIn
			 awarding grants under subsection (a), the Secretary shall ensure that the
			 proposed programs assisted under each grant are coordinated in substance and
			 format with programs currently funded through other Federal departments and
			 agencies, including—
						(1)State-based
			 nutrition and physical activity programs, comprehensive school health education
			 programs, and community-based health and wellness programs of the Centers for
			 Disease Control and Prevention;
						(2)the physical
			 education programs under subpart 10 of part D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7261 et seq.);
						(3)the safe routes to
			 schools program under section 1404 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 402 note);
			 and
						(4)other health and
			 wellness programs operating within the community.
						(d)Partnership With
			 Community CoalitionsA State health department receiving a grant
			 under subsection (a) shall use the majority of grant funds to carry out the
			 activities described in subsection (e) in partnership with 1 or more community
			 coalitions that meet all of the following requirements:
						(1)The community
			 coalition is comprised of a representative sampling of community partners,
			 including not less than half of the following types of individuals and
			 entities:
							(A)A community-based
			 organization that focuses on children and youth, preventive health, physical
			 activity, or physical education.
							(B)A local parks and
			 recreation department.
							(C)A local health
			 department.
							(D)A local
			 educational agency, as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
							(E)A local city
			 planning agency.
							(F)A local health
			 care provider.
							(G)An institution of
			 higher education, as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001).
							(H)A tribal health
			 facility, where applicable.
							(I)A tribal
			 educational agency, where applicable.
							(J)A federally
			 qualified health center or rural health clinic (as such terms are defined in
			 section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)), where
			 applicable.
							(K)A hospital.
							(L)A faith-based
			 organization.
							(M)A policymaker or
			 elected official.
							(N)A community
			 planning organization.
							(O)A business.
							(2)The community
			 coalition completed and submitted to the State health department—
							(A)an assessment tool
			 identified by the Secretary under section 201 for the community that identifies
			 the gaps and barriers to physical activity in the community to children and
			 youth; and
							(B)a community action
			 plan describing the programs, policies, and environmental change strategies
			 that will be implemented with grant funds to help children and youth in the
			 community reach the recommended 60 minutes of physical activity every
			 day.
							(3)The community
			 coalition provided—
							(A)documentation to
			 the State health department on the manner in which the coalition will
			 coordinate with appropriate State and local authorities, including—
								(i)State or local
			 health departments;
								(ii)State educational
			 agencies or local educational agencies, as defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);
								(iii)State or local
			 parks and recreation departments or associations;
								(iv)State or local
			 departments of transportation or city planning;
								(v)community
			 foundations; and
								(vi)any
			 other entities determined to be appropriate by the Secretary; and
								(B)a description of
			 the manner in which the coalition will evaluate the effectiveness of the
			 programs carried out with grant funds.
							(e)Authorized
			 ActivitiesA State health department that receives a grant under
			 subsection (a) shall use the majority of funds available through the grant to
			 carry out the following activities:
						(1)Train
			 community-based coalitions on how to utilize assessment tools to measure the
			 program, policy, and environmental barriers to promoting lifelong physical
			 activity for youth.
						(2)Work in
			 partnership with one or more community coalitions described in subsection (d)
			 to enable the coalitions to carry out the coalition’s community action plan and
			 promote a model community of play, which may include the following:
							(A)Enabling the
			 maximum use of, or the creation of spaces and places for, physical activity for
			 children, families, and communities before, during, and after school or work,
			 which may include increasing the number of—
								(i)programs that
			 increase the number of safe streets and sidewalks in the community to walk and
			 bike to school, work, or other community destinations, such as recreation
			 sites, parks, or community centers;
								(ii)schools,
			 faith-based organizations, and recreational facilities serving the community
			 that provide programming on physical activity and physical education before,
			 during, or after school;
								(iii)schools serving
			 the community that provide recess, physical education, and physical activity
			 for children and youth;
								(iv)day
			 care, child care, and after-school care sites in the community that provide
			 physical activity for children and youth;
								(v)venues in the
			 community that provide co-curricular physical activity programs, including
			 sports fields and courts, especially venues for all-inclusive intramural
			 programs and physical activity clubs;
								(vi)playgrounds and
			 activity sites in the community for young children, including sites that offer
			 programs that provide physical activity instruction that meets the various
			 needs and interests of all students, including those with illness, injury, and
			 physical and developmental disabilities, as well as those who live sedentary
			 lifestyles or have a disinterest in traditional team sports;
								(vii)capital
			 improvement projects that increase opportunities for physical activity in the
			 community; and
								(viii)networks of
			 walking and cycling trails where trails do not exist in the community, that
			 offer both a functional alternative to automobile travel and an opportunity for
			 exercise, recreation, and community connectedness.
								(B)Enhancing
			 opportunities and access for children and youth in the community to participate
			 in high-quality physical activity and physical education programs before,
			 during, and after school, which may include increasing the number of—
								(i)school and
			 after-school care sites in the community that implement proven health
			 curricula, physical education (including developing innovative approaches to
			 teaching and staffing physical education), and physical activity
			 programming;
								(ii)children and
			 youth in the community who are able to participate in physical education or
			 activity before, during, or after school, by ensuring that adequate equipment
			 is available to such children and youth;
								(iii)scholarships to
			 low-income children and youth for physical activity programs;
								(iv)education and
			 training programs for education, recreation, leisure, child care, and coaching
			 professionals regarding high-quality physical education and physical activity
			 programs and policies;
								(v)training programs
			 to assist physicians and other health care professionals in—
									(I)carefully
			 communicating the results of body mass index (BMI) tests to parents and, in an
			 age-appropriate manner, to the children and youth themselves;
									(II)providing
			 information to families so they may make informed decisions about physical
			 activity and nutrition; and
									(III)explaining the
			 benefits associated with physical activity and the risks associated with
			 childhood overweight and obesity;
									(vi)assessment tools
			 used to measure the quality of physical activity, sports, and intramural sports
			 programs;
								(vii)guidelines and
			 informational materials used by teachers, parents, caregivers, and health care
			 professionals who are interested in promoting physical activity for infants,
			 toddlers, and preschoolers; and
								(viii)guidelines and
			 informational materials used to promote—
									(I)physical activity
			 with the intent of improving the current health, fitness, and wellness of
			 preadolescent children (ages 6 through 12); and
									(II)lifelong physical
			 activity.
									(C)Identifying,
			 engaging, and mobilizing community leaders, decisionmakers, experts, and the
			 media to raise awareness and educate the public about the importance of
			 securing 60 minutes of physical activity every day, which may include
			 increasing the number of—
								(i)school and
			 after-school care faculty and staff, including coaches, who serve as positive
			 role models for students regarding regular physical activity;
								(ii)businesses that
			 serve as role models by providing physical space and incentives for employees
			 to participate in physical activity;
								(iii)businesses that
			 serve as role models to communities by—
									(I)providing support
			 to intramural teams, clubs, sports leagues, playgrounds, trails, biking and
			 walking paths, and fields and venues for sports, play, and physical
			 activity;
									(II)incorporating
			 built environment strategies into new construction of facilities;
									(III)adopting safe
			 routes to school programs;
									(IV)providing bike
			 racks at the office; and
									(V)encouraging the
			 use of the stairs;
									(iv)insurers that
			 cover obesity screening and prevention services in routine clinical
			 practice;
								(v)groups
			 representing low-income individuals or individuals with disabilities, that can
			 promote and secure safer and more accessible sites for activity;
								(vi)consumer
			 research-driven marketing strategies for ongoing initiatives and interventions
			 that enhance physical activity for children and youth;
								(vii)products and
			 opportunities provided or offered by leisure, entertainment, and recreation
			 industries that promote regular physical activity and reduce sedentary
			 behaviors;
								(viii)media advocacy
			 training programs for public health and exercise scientists so as to empower
			 the scientists to disseminate their knowledge to a broad audience; and
								(ix)campaigns to
			 foster awareness about the health benefits of regular physical activity of not
			 less than 60 minutes a day for all children and youth.
								(3)Support the
			 evaluation of community action plans of community coalitions described in
			 subsection (d) and activities carried out pursuant to this Act.
						(f)DefinitionIn
			 this section, the term State includes the District of Columbia and
			 any commonwealth, territory, or possession of the United States.
					(g)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2014 through
			 2019.
					BHealthy Kids
			 Outdoors
				211.DefinitionsIn this subtitle:
					(1)Eligible
			 entityThe term eligible entity means—
						(A)a State; or
						(B)a consortium from
			 one State that may include such State and municipalities, entities of local or
			 tribal governments, parks and recreation departments or districts, school
			 districts, institutions of higher education, or nonprofit organizations.
						(2)Local
			 partnersThe term local partners means a
			 municipality, entity of local or tribal government, parks and recreation
			 departments or districts, Indian tribe, school district, institution of higher
			 education, nonprofit organization, or a consortium of local partners.
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(4)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any
			 other territory or possession of the United States, or any Indian tribe.
					212.Cooperative
			 agreements for development or implementation of healthy kids outdoors State
			 strategies
					(a)In
			 generalThe Secretary is
			 authorized to issue one cooperative agreement per State to eligible entities to
			 develop, implement, and update a 5-year State strategy, to be known as a
			 Healthy Kids Outdoors State Strategy, designed to encourage
			 Americans, especially children, youth, and families, to be physically active
			 outdoors.
					(b)Submission and
			 approval of strategies
						(1)ApplicationsAn application for a cooperative agreement
			 under subsection (a) shall—
							(A)be submitted not later than 120 days after
			 the Secretary publishes guidelines under subsection (f)(1); and
							(B)include a Healthy Kids Outdoors State
			 Strategy meeting the requirements of subsection (c) or a proposal for
			 development and submission of such a strategy.
							(2)Approval of
			 strategy; peer reviewNot
			 later than 90 days after submission of a Healthy Kids Outdoors State Strategy,
			 the Secretary shall, through a peer review process, approve or recommend
			 changes to the strategy.
						(3)Strategy
			 updateAn eligible entity
			 receiving funds under this section shall update its Healthy Kids Outdoors State
			 Strategy at least once every 5 years. Continued funding under this section
			 shall be contingent upon submission of such updated strategies and reports that
			 document impact evaluation methods consistent with the guidelines in subsection
			 (f)(1) and lessons learned from implementing the strategy.
						(c)Comprehensive
			 strategy requirementsThe
			 Healthy Kids Outdoors State Strategy under subsection (a) shall include—
						(1)a description of how the eligible entity
			 will encourage Americans, especially children, youth, and families, to be
			 physically active in the outdoors through State, local, and tribal—
							(A)public health systems;
							(B)public parks and recreation systems;
							(C)public transportation and city planning
			 systems; and
							(D)other public systems that connect
			 Americans, especially children, youth, and families, to the outdoors;
							(2)a description of how the eligible entity
			 will partner with nongovernmental organizations, especially those that serve
			 children, youth, and families, including those serving military families and
			 tribal agencies;
						(3)a description of how State agencies will
			 collaborate with each other to implement the strategy;
						(4)a description of how funding will be spent
			 through local planning and implementation subgrants under subsection
			 (d);
						(5)a description of how the eligible entity
			 will evaluate the effectiveness of, and measure the impact of, the strategy,
			 including an estimate of the costs associated with such evaluation;
						(6)a description of how the eligible entity
			 will provide opportunities for public involvement in developing and
			 implementing the strategy;
						(7)a description of how the strategy will
			 increase visitation to Federal public lands within the state; and
						(8)a
			 description of how the eligible entity will leverage private funds to expand
			 opportunities and further implement the strategy.
						(d)Local planning
			 and implementation
						(1)In
			 generalA Healthy Kids
			 Outdoors State Strategy shall provide for subgrants by the cooperative
			 agreement recipient under subsection (a) to local partners to implement the
			 strategy through one or more of the program activities described in paragraph
			 (2).
						(2)Program
			 activitiesProgram activities
			 may include—
							(A)implementing outdoor recreation and youth
			 mentoring programs that provide opportunities to experience the outdoors, be
			 physically active, and teach skills for lifelong participation in outdoor
			 activities, including fishing, hunting, recreational shooting, archery, hiking,
			 camping, outdoor play in natural environments, and wildlife watching;
							(B)implementing programs that connect
			 communities with safe parks, green spaces, and outdoor recreation areas through
			 affordable public transportation and trail systems that encourage walking,
			 biking, and increased physical activity outdoors;
							(C)implementing school-based programs that use
			 outdoor learning environments, such as wildlife habitats or gardens, and
			 programs that use service learning to restore natural areas and maintain
			 recreational assets; and
							(D)implementing education programs for parents
			 and caregivers about the health benefits of active time outdoors to fight
			 obesity and increase the quality of life for Americans, especially children,
			 youth, and families.
							(e)PriorityIn making cooperative agreements under
			 subsection (a) and subgrants under subsection (d)(1), the Secretary and the
			 recipient under subsection (a), respectively, shall give preference to entities
			 that serve individuals who have limited opportunities to experience nature,
			 including those who are socioeconomically disadvantaged or have a disability or
			 suffer disproportionately from physical and mental health stressors.
					(f)GuidelinesNot later than 180 days after the date of
			 the enactment of this Act, and after notice and opportunity for public comment,
			 the Secretary shall publish in the Federal Register guidelines on the
			 implementation of this subtitle, including guidelines for—
						(1)developing and submitting strategies and
			 evaluation methods under subsection (b); and
						(2)technical assistance and dissemination of
			 best practices under section 215.
						(g)ReportingNot later than 2 years after the Secretary
			 approves the Healthy Kids Outdoors State Strategy of an eligible entity
			 receiving funds under this section, and every year thereafter, the eligible
			 entity shall submit to the Secretary a report on the implementation of the
			 strategy based on the entity’s evaluation and assessment of meeting the goals
			 specified in the strategy.
					(h)Allocation of
			 fundsAn eligible entity
			 receiving funding under subsection (a) for a fiscal year—
						(1)may use not more than 5 percent of the
			 funding for administrative expenses; and
						(2)shall use at least 95 percent of the
			 funding for subgrants to local partners under subsection (d).
						(i)MatchAn eligible entity receiving funding under
			 subsection (a) for a fiscal year shall provide a 25-percent match through
			 in-kind contributions or cash.
					213.National
			 strategy for encouraging Americans to be active outdoors
					(a)In
			 generalNot later than September 30, 2013, the President, in
			 cooperation with appropriate Federal departments and agencies, shall develop
			 and issue a national strategy for encouraging Americans, especially children,
			 youth, and families, to be physically active outdoors. Such a strategy shall
			 include—
						(1)identification of
			 barriers to Americans, especially children, youth, and families, spending
			 healthy time outdoors and specific policy solutions to address those
			 barriers;
						(2)identification of
			 opportunities for partnerships with Federal, State, tribal, and local
			 partners;
						(3)coordination of
			 efforts among Federal departments and agencies to address the impacts of
			 Americans, especially children, youth, and families, spending less active time
			 outdoors on—
							(A)public health,
			 including childhood obesity, attention deficit disorders and stress;
							(B)the future of
			 conservation in the United States; and
							(C)the
			 economy;
							(4)identification of
			 ongoing research needs to document the health, conservation, economic, and
			 other outcomes of implementing the national strategy and State
			 strategies;
						(5)coordination and
			 alignment with Healthy Kids Outdoors State Strategies; and
						(6)an action plan for
			 implementing the strategy at the Federal level.
						(b)Strategy
			 development
						(1)Public
			 participationThroughout the process of developing the national
			 strategy under subsection (a), the President may use, incorporate, or otherwise
			 consider existing Federal plans and strategies that, in whole or in part,
			 contribute to connecting Americans, especially children, youth, and families,
			 with the outdoors and shall provide for public participation, including a
			 national summit of participants with demonstrated expertise in encouraging
			 individuals to be physically active outdoors in nature.
						(2)Updating the
			 national strategyThe President shall update the national
			 strategy not less than 5 years after the date the first national strategy is
			 issued under subsection (a), and every 5 years thereafter. In updating the
			 strategy, the President shall incorporate results of the evaluation under
			 section 214.
						214.National
			 evaluation of health impactsThe Secretary, in coordination with the
			 Secretary of Health and Human Services, shall—
					(1)develop
			 recommendations for appropriate evaluation measures and criteria for a study of
			 national significance on the health impacts of the strategies under this
			 subtitle; and
					(2)carry out such a
			 study.
					215.Technical
			 assistance and best practicesThe Secretary shall—
					(1)provide technical assistance to grantees
			 under section 212 through cooperative agreements with national organizations
			 with a proven track record of encouraging Americans, especially children,
			 youth, and families, to be physically active outdoors; and
					(2)disseminate best practices that emerge from
			 strategies funded under this subtitle.
					216.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out this subtitle such sums as may be necessary for each of fiscal
			 years 2014 through 2018.
					(b)LimitationOf
			 the amounts made available to carry out this subtitle for a fiscal year, not
			 more than 5 percent may be made available for carrying out section 215.
					(c)Supplement, not
			 supplantFunds made available under this subtitle shall be used
			 to supplement, and not supplant, any other Federal, State, or local funds
			 available for activities that encourage Americans, especially children, youth,
			 and families to be physically active outdoors.
					COther
			 provisions
				221.Physical
			 education guidelines for elementary and secondary schoolsThe Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and
			 Prevention—
					(1)not later than 1
			 year after the date of the enactment of this Act, shall issue and make
			 available to the public guidelines for physical education in elementary and
			 secondary schools; and
					(2)not less than every 5 years thereafter,
			 update such guidelines as appropriate.
					222.Treating physical
			 education as a core academic subject for elementary and secondary education
			 grantsSection 9101(11) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(11)) is amended
			 by inserting physical education, after
			 arts,.
				223.Physical activity
			 guidelines for preschool childrenNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Centers for Disease Control and Prevention, shall—
					(1)issue physical
			 activity guidelines for preschool children,
					(2)make such
			 guidelines available to the public, and
					(3)make a
			 recommendation to each Head Start agency that such agency implement such
			 guidelines as appropriate in the Head Start program carried out by such
			 agency.
					224.Tracking
			 physical activity in schools
					(a)Report
			 cardsSection 1111(h) of the Elementary and Secondary Education
			 Act of 1965 (20
			 U.S.C. 6311(h)) is amended—
						(1)in paragraph
			 (1)(C)—
							(A)in clause (vii),
			 by striking and after the semicolon;
							(B)in clause (viii),
			 by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(ix)the amount of
				time students spend in required physical education as measured against the
				national standards of 150 minutes per week of required physical education for
				students in elementary school and 225 minutes per week of required physical
				education for students in middle school and secondary school;
									(x)the percentage of local educational
				agencies in the State that have a required, age-appropriate physical education
				curriculum for all students in elementary schools, middle schools, and
				secondary schools that adheres to national guidelines adopted by the Centers
				for Disease Control and Prevention and State standards;
									(xi)the percentage of elementary school and
				secondary school physical education teachers who are State licensed or
				certified as physical education teachers; and
									(xii)the percentage
				of schools that have a School Health Council that includes parents, students,
				representatives of the school food authority, representatives of the school
				board, school administrators and members of the public and that meets monthly
				to promote a healthy school
				environment.
									;
							(2)in paragraph
			 (2)(B)(i)—
							(A)in subclause (I),
			 by striking and after the semicolon;
							(B)in subclause (II),
			 by striking and after the semicolon; and
							(C)by adding at the
			 end the following:
								
									(III)the percentage
				of elementary school and secondary school physical education teachers who are
				State certified as physical education teachers; and
									(IV)the amount of square feet of indoor and
				outdoor facilities that are primarily used for physical education and the
				amount of square feet of indoor and outdoor facilities that are primarily used
				for physical activity; and
									;
				and
							(3)in paragraph
			 (2)(B)(ii)—
							(A)in subclause (I),
			 by striking and after the semicolon;
							(B)in subclause (II),
			 by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(III)the percentage of elementary school and
				secondary school physical education teachers who are State certified as
				physical education teachers; and
									(IV)the number of meetings of a School Health
				Council that includes parents, students, representatives of the school food
				authority, representatives of the school board, school administrators and
				members of the public during the school
				year.
									.
							(b)Promoting
			 physical education and activity in school programs
						(1)Elementary and
			 secondary school counseling programsSection 5421 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245) is amended—
							(A)in subsection
			 (b)(2)(H), by inserting , which design and implementation shall take
			 into consideration the overall emotional and physical well-being of
			 students after the program; and
							(B)in subsection
			 (c)(2)(E), by inserting health, the importance of regular physical
			 activity, after relationships,.
							(2)Smaller learning
			 communitiesSection 5441(b)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7249(b)) is amended by
			 adding at the end the following:
							
								(14)How the local
				educational agency will ensure that smaller learning communities support
				healthy lifestyles including participation in physical education and physical
				activity by all students and access to nutritious food and nutrition
				education.
								.
						(3)21st Century
			 Community Learning Centers
							(A)Purpose;
			 definitionsSection 4201 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7171) is amended—
								(i)in
			 subsection (a)(2), by inserting nutrition education programs, structured
			 physical activity programs, after recreation programs,;
			 and
								(ii)in
			 subsection (b)(1)(A), by inserting nutrition education, structured
			 physical activity, after recreation,.
								(B)Local
			 competitive grant programSection 4204(b)(2) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7174(b)(2))—
								(i)in
			 subparagraph (M), by striking and after the semicolon;
								(ii)by
			 redesignating subparagraph (N) as subparagraph (O); and
								(iii)by
			 inserting after subparagraph (M) the following:
									
										(N)an assurance that the proposed program is
				coordinated with the physical education and health education programs offered
				during the school day;
				and
										.
								(C)Local
			 activitiesSection 4205(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7175(a))—
								(i)in
			 paragraph (11), by striking and after the semicolon;
								(ii)in
			 paragraph (12), by striking the period at the end and inserting ;
			 and; and
								(iii)by
			 adding at the end the following:
									
										(13)programs that
				support a healthy, active lifestyle, including nutritional education and
				regular, structured physical activity
				programs.
										.
								(4)Parental
			 involvementSection 1118 of the Elementary and Secondary
			 Education Act of 1965 is amended—
							(A)in subsection
			 (a)(2)—
								(i)in
			 subparagraph (E), by striking and at the end;
								(ii)by
			 redesignating subparagraph (F) as subparagraph (G); and
								(iii)by
			 inserting after subparagraph (E) the following:
									
										(F)involve and train
				parents in encouraging and supporting a healthy and active lifestyle, including
				increased physical activity during and outside the school day, and nutritional
				eating habits in the home and at school;
				and
										;
								(B)in subsection
			 (d)—
								(i)in
			 the subsection heading, by inserting after Achievement the
			 following: by Healthy,
			 Active Students;
								(ii)in
			 the matter preceding paragraph (1), by striking standards. and
			 inserting standards and to ensure that the children lead healthy, active
			 lives.; and
								(iii)in
			 paragraph (1)—
									(I)by inserting after
			 supportive the following: , healthy,;
									(II)by striking
			 ; and participating and inserting ;
			 participating; and
									(III)by inserting
			 after extracurricular time the following: and supporting
			 their children in leading a healthy and active life, such as by providing
			 healthy meals and snacks, encouraging participation in physical education, and
			 sharing in physical activity outside the school day; and
									(C)in subsection
			 (e)—
								(i)by
			 redesignating paragraphs (6) through (14) as paragraphs (7) through (15),
			 respectively; and
								(ii)by
			 inserting after paragraph (5) the following:
									
										(6)(A)shall ensure that
				parents and teachers have information about the importance of a healthy
				lifestyle, including nutritional eating habits, physical education, and
				physical activity, to an effective learning environment; and
											(B)shall coordinate activities with
				parents and teachers to ensure that children are provided with nutritious meals
				and snacks, and have ample opportunities for physical education and physical
				activity during and outside the school
				day;
											.
								(c)Professional
			 development for teachers and principals
						(1)State
			 applicationsSection 2112(b) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6612(b)) is amended by
			 adding at the end the following:
							
								(13)A description of
				how the State educational agency will use funds under this part to provide
				professional development that is directly related to the fields of physical
				education and health education to physical education teachers and health
				education teachers to ensure that children are leading healthy, active
				lifestyles that are conducive to effective
				learning.
								.
						(2)State use of
			 fundsSection 2113(c)(6) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6613(c)(6)) is
			 amended—
							(A)by striking
			 , in cases in which a State educational agency determines support to be
			 appropriate,; and
							(B)by inserting
			 , physical education teachers, and health education teachers
			 after pupil services personnel.
							(3)Local
			 applications and needs assessmentSection 2122(b)(9) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6622(b)(9)) is
			 amended—
							(A)in subparagraph
			 (C), by striking and after the semicolon;
							(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(E)improve the health
				and eating habits of students and increase rates of physical activity of
				students.
									.
							(4)Local use of
			 fundsSection 2123(a)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6623(a)(3)) is
			 amended—
							(A)in subparagraph
			 (A)—
								(i)in
			 clause (i), by striking and after the semicolon; and
								(ii)by
			 adding at the end the following:
									
										(iii)effective
				strategies for improving the healthy habits of students and the rates of
				physical activity by students that result in the ability to learn more
				effectively; and
										;
				and
								(B)in subparagraph
			 (B)—
								(i)in
			 clause (iv), by striking and after the semicolon;
								(ii)in
			 clause (v), by striking the period at the end and inserting ;
			 and; and
								(iii)by
			 adding at the end the following:
									
										(vi)provide training,
				with curricula that is evidence-based, in how to teach physical education and
				health education that results in the ability of students to learn more
				effectively.
										.
								(d)National
			 Research Council StudyNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Education shall enter into a contract
			 with the National Research Council of the National Academy of Sciences
			 to—
						(1)examine and make recommendations
			 regarding—
							(A)various means that may be employed to
			 incorporate physical activity into Head Start and childcare settings,
			 elementary, middle, and high school settings, and before- and after-school
			 programs; and
							(B)innovative and
			 effective ways to increase physical activity for all students;
							(2)study the impact
			 of health, level of physical activity, and amount of physical education on
			 students’ ability to learn and maximize performance in school; and
						(3)study and provide
			 specific recommendations for—
							(A)effectively
			 measuring the progress of students, at the school level, in improving their
			 health and well-being, including improving their—
								(i)knowledge,
			 awareness, and behavior changes, related to nutrition and physical
			 activity;
								(ii)cognitive
			 development, and fitness improvement, in physical education;
								(iii)knowledge of
			 lifetime physical activity and health promotion;
								(iv)decrease in
			 obesity; and
								(v)levels on overall
			 health indicators; and
								(B)effectively
			 measuring the progress of students, at the school level, in increasing physical
			 activity.
							225.Employer-provided
			 off-premises health club services
					(a)Treatment as
			 fringe benefitSubparagraph (A) of section 132(j)(4) of the
			 Internal Revenue Code of 1986 (relating to on-premises gyms and other athletic
			 facilities) is amended to read as follows:
						
							(A)In
				generalGross income shall not include—
								(i)the value of any
				on-premises athletic facility provided by an employer to the employer’s
				employees, and
								(ii)so much of the
				fees, dues, or membership expenses paid by an employer to an athletic or
				fitness facility described in subparagraph (C) on behalf of the employer’s
				employees as does not exceed $900 per employer per
				year.
								.
					(b)Athletic
			 facilities describedParagraph (4) of section 132(j) of such Code
			 is amended by adding at the end the following new subparagraph:
						
							(C)Certain athletic
				or fitness facilities describedFor purposes of subparagraph
				(A)(ii), an athletic or fitness facility described in this subparagraph is a
				facility—
								(i)providing
				instruction in a program of physical exercise, offering facilities for the
				preservation, maintenance, encouragement, or development of physical fitness,
				or serving as the site of such a program of a State or local government,
								(ii)which is not a
				private club owned and operated by its members,
								(iii)which does not
				offer golf, hunting, sailing, or riding facilities,
								(iv)whose health or
				fitness facility is not incidental to its overall function and purpose,
				and
								(v)which is fully
				compliant with the State of jurisdiction and Federal anti-discrimination
				laws.
								.
					(c)Exclusion
			 applies to highly compensated employees only if no
			 discriminationParagraph (1) of section 132(j) of such Code is
			 amended—
						(1)by striking
			 Paragraphs (1) and (2) of subsection (a) and inserting
			 Paragraphs (1) and (2) of subsection (a) and paragraph (4) of this
			 subsection, and
						(2)in the heading by
			 striking Exclusions under
			 subsection (a)(1) and (2) and inserting
			 Certain
			 exclusions.
						(d)Employer
			 deduction for dues to certain athletic facilities
						(1)In
			 generalParagraph (3) of section 274(a) of such Code (relating to
			 denial of deduction for club dues) is amended by adding at the end the
			 following new sentence: The preceding sentence shall not apply to so
			 much of the fees, dues, or membership expenses paid to athletic or fitness
			 facilities (within the meaning of section 132(j)(4)(C)) as does not exceed $900
			 per employee per year..
						(2)Conforming
			 amendmentSection 274(e)(4) of such Code is amended by inserting
			 the first sentence of before subsection
			 (a)(3).
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					226.Certain amounts paid
			 for physical activity, fitness, and exercise treated as amounts paid for
			 medical care
					(a)In
			 generalParagraph (1) of section 213(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
						
							(E)for qualified sports and fitness
				expenses.
							.
					(b)Qualified sports
			 and fitness expensesSubsection (d) of section 213 of such Code
			 is amended by adding at the end the following paragraph:
						
							(12)Qualified
				sports and fitness expenses
								(A)In
				generalThe term qualified sports and fitness
				expenses means amounts paid—
									(i)for membership at
				a fitness center,
									(ii)for participation
				or instruction in a program of physical exercise or physical activity,
				and
									(iii)for equipment
				for use in a program (including a self-directed program) of physical exercise
				or physical activity.
									(B)Overall dollar
				limitationThe aggregate amount treated as qualified sports and
				fitness expenses with respect to any taxpayer for any taxable year shall not
				exceed $1,000 ($2,000 in the case of a joint return or a head of household (as
				defined in section 2(b))).
								(C)Fitness facility
				definedFor purposes of subparagraph (A)(i), the term
				fitness facility means a facility—
									(i)providing
				instruction in a program of physical exercise, offering facilities for the
				preservation, maintenance, encouragement, or development of physical fitness,
				or serving as the site of such a program of a State or local government,
									(ii)which is not a
				private club owned and operated by its members,
									(iii)which does not
				offer golf, hunting, sailing, or riding facilities,
									(iv)whose health or
				fitness facility is not incidental to its overall function and purpose,
				and
									(v)which is fully
				compliant with the State of jurisdiction and Federal anti-discrimination
				laws.
									(D)Limitations
				related to sports and fitness equipmentAmounts paid for
				equipment described in subparagraph (A)(iii) shall be treated as a qualified
				sports and fitness expense only—
									(i)if
				such equipment is utilized exclusively for participation in fitness, exercise,
				sport, or other physical activity programs,
									(ii)if such equipment
				is not apparel or footwear, and
									(iii)in the case of
				any item of sports equipment (other than exercise equipment), with respect to
				so much of the amount paid for such item as does not exceed $250.
									(E)Programs which
				include components other than physical exercise and physical
				activityRules similar to the
				rules of section 213(d)(6) shall apply in the case of any program that includes
				physical exercise or physical activity and also other components. For purposes
				of the preceding sentence, travel and accommodations shall be treated as an
				other
				component.
								.
					(c)Exception for
			 health savings accountsSubparagraph (A) of section 223(d)(2) of
			 such Code is amended by inserting , determined without regard to
			 paragraph (1)(E) thereof after section 213(d).
					(d)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					227.National youth
			 sports program revitalizationSection 682(g) of the Community Services
			 Block Grant Act (42 U.S.C. 9923(g)) is amended by striking
			 $15,000,000 and all that follows through 2003,
			 and inserting $20,000,000 for each of the fiscal years 2014 through
			 2024.
				IIIImproving access
			 to nutritional information and healthy foods
			301.Consumer
			 educationSubsection (c) of
			 section 2 of the Nutrition Labeling and Education Act of 1990 (Pub. L. 101–535;
			 104 Stat. 2353, 2357; 21 U.S.C. 343 note) is amended to read as follows:
				
					(c)Consumer
				education
						(1)In
				generalThe Secretary of Health and Human Services shall carry
				out activities which educate consumers about—
							(A)the availability
				of nutrition information in the label or labeling of food;
							(B)the importance of
				that information in maintaining healthy dietary practices;
							(C)the importance of
				physical activity and healthy lifestyles; and
							(D)the importance of
				maintaining an energy balance in consumption and activity.
							(2)Certain
				activitiesActivities under paragraph (1) shall include the use
				of public education campaigns, public statements, and other resources designed
				to educate consumers about the subjects described in subparagraphs (A) through
				(D) of such
				paragraph.
						.
			302.Expand team
			 nutrition training grantsSection 19 of the Child Nutrition Act of
			 1966 (20 U.S.C. 1788) is amended—
				(1)by redesignating
			 subsection (l) as subsection (m); and
				(2)by inserting after
			 subsection (k), the following:
					
						(l)Infrastructure
				improvement grants
							(1)In
				generalSubject to the availability of funds to carry out this
				subsection, the Secretary shall award one-time grants, on a competitive basis,
				to eligible State agencies to assist such State agencies in carrying out
				infrastructure improvements for the purpose of improving children’s lifelong
				eating and physical habits, consistent with the most recent Dietary Guidelines
				for Americans published under section 301 of the National Nutrition Monitoring
				and Related Research Act of 1990 (7 U.S.C. 5341).
							(2)Eligible State
				agencyFor purposes of this subsection, an eligible State
				agency means—
								(A)a State agency
				that participates in—
									(i)the school lunch
				program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751
				et seq.);
									(ii)the school
				breakfast program under section 4 of this Act; or
									(iii)the child and adult care food program under
				the Richard B. Russell National School Lunch Act (42 U.S.C. 1766); or
									(B)a consortium of 2
				or more such State agencies—
									(i)located in the
				same State; or
									(ii)located in
				different States.
									(3)ApplicationTo receive a grant under this subsection,
				an eligible State agency shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
							(4)Uses of
				funds
								(A)Required
				usesAn eligible State agency that receives a grant under this
				subsection shall use such funds to cover the costs of infrastructure
				improvements related to the school lunch program, school breakfast program, or
				the child and adult food care program, including improvements in kitchen
				equipment and other foodservice equipment used to serve or store food offered
				to children under any such program.
								(B)Authorized
				usesAn eligible State agency that receives a grant under this
				subsection may use such funds to award subgrants to local educational agencies
				to carry out the activities described in subparagraph (A).
								(5)RecordkeepingAn
				eligible State agency receiving a grant under this subsection shall keep a
				record of the use of the grant
				funds.
							.
				303.Urban and
			 Native-American Community Garden Grant Program
				(a)Program
			 establishedFrom the amounts
			 appropriated to carry out this section, the Secretary of Agriculture shall
			 award grants to eligible entities to expand, establish, or maintain urban
			 community gardens.
				(b)Eligible
			 entityFor purposes of this section, an eligible entity
			 means—
					(1)a
			 private or for-profit organization; or
					(2)a
			 unit of general local government, or tribal government, located on tribal land
			 or in a low-income community.
					(c)ApplicationIn order to receive a grant under this
			 section, an eligible entity shall submit to the Secretary an application at
			 such time, in such manner, and containing such information as the Secretary may
			 require, including—
					(1)an assurance that
			 priority for hiring for jobs created by the expansion, establishment, or
			 maintenance of an urban community garden funded with a grant received under
			 this section will be given to individuals who reside in the community where the
			 garden is located; and
					(2)a
			 demonstration that the eligible entity is committed to providing non-Federal
			 financial or in-kind support (such as providing a water supply) for the urban
			 community garden for which the entity receives funds under this section.
					(d)DefinitionsIn
			 this section:
					(1)Low-income
			 communityThe term low-income communities
			 includes—
						(A)communities with a high percentage of
			 children eligible for free and reduced priced lunches under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
						(B)any other
			 communities determined by the Secretaries to be low-income for purposes of this
			 section.
						(2)Unit of general
			 local governmentThe term unit of general local
			 government has the meaning given such term in section 102 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5302).
					(e)Authorization of
			 appropriationsFor each of
			 fiscal years 2014 through 2018, there are authorized to be appropriated to the
			 Secretary such sums as may be necessary to award grants under this
			 section.
				IVRealigning
			 Transportation Policy to Help Promote Healthy Lifestyles
			401.Grants to promote
			 planning decisions and policies that increase access to physical
			 activity
				(a)GrantsThe
			 Secretary of Transportation may make grants to eligible entities for the
			 purpose of assisting local planning decisions and policies that increase the
			 access of individuals to physical activity.
				(b)Activities under
			 grantsThe activities of eligible entities that may be funded by
			 a grant under subsection (a) include the following:
					(1)The coordination of activities carried out
			 by local government officials (including planning, public works, housing, and
			 transportation officials), school boards, and others to increase the access of
			 individuals to physical activity through—
						(A)improved
			 integration of land use, housing, transportation, and infrastructure planning;
			 and
						(B)consideration of
			 impacts on physical activity levels during such planning.
						(2)The formulation of
			 strategies to establish and implement—
						(A)plans and policies
			 that increase infrastructure for pedestrians and bicyclists to connect such
			 individuals to schools, recreation opportunities, jobs, and retail
			 opportunities, including policies requiring developers to build sidewalks and
			 bicycle lanes; or
						(B)plans and policies that place schools
			 within neighborhoods and provide bike paths, sidewalks, trails, and other
			 infrastructure to encourage and make possible the walking and bicycling to
			 school of students and staff.
						(3)The carrying out of health impact
			 assessments with respect to proposals for the placement or construction of
			 buildings, sidewalks, roads, trails, schools, or other aspects of the built
			 environment.
					(c)Reporting
					(1)In
			 generalAn eligible entity
			 that receives a grant under subsection (a) shall submit to Congress and the
			 Secretary of Transportation a report on the extent to which such grant
			 has—
						(A)led to planning decisions and policies that
			 increase the access of individuals to physical activity; and
						(B)led to an
			 improvement in the health of individuals.
						(2)TimingA report under paragraph (1) shall be made
			 not less than 3 years and not more than 5 years after the date on which such
			 grant is received.
					(d)DefinitionsIn this section, the following definitions
			 apply:
					(1)Built
			 environmentThe term
			 built environment means any buildings or spaces that are created
			 or modified by individuals, including homes, schools, workplaces, parks and
			 other recreation areas, greenways, business areas, and transportation
			 areas.
					(2)Eligible
			 entityThe term eligible entity means a local
			 government agency or group of such agencies with jurisdiction over planning or
			 land use decisions.
					(3)Health impact
			 assessmentThe term health impact assessment means,
			 in relation to a proposal, an assessment of the impact that the proposal will
			 have on the health of individuals if implemented.
					402.Joint use
			 agreements
				(a)GrantsThe Secretary may make a grant to any
			 eligible school or other public or nonprofit entity for the purposes of meeting
			 either or both of the following:
					(1)Costs incurred by the school or other
			 entity in negotiating or entering into a joint use agreement.
					(2)Costs payable under a joint use agreement
			 during the first year in which the joint use agreement is in force.
					(b)PriorityIn making grants under subsection (a), the
			 Secretary shall give priority to schools or other public or nonprofit entities
			 in areas—
					(1)where obesity
			 rates are above the national average;
					(2)where at least 50 percent of the residents
			 are below the poverty line; or
					(3)that lack safe,
			 accessible, and affordable fitness and recreational facilities.
					(c)DefinitionsIn this section, the following definitions
			 apply:
					(1)Eligible
			 schoolThe term
			 eligible school means any elementary school or secondary school
			 within the meaning of section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801).
					(2)Joint use
			 agreementThe term
			 joint use agreement means an agreement between an eligible school
			 and another public or nonprofit entity relating to the use of a school’s
			 facilities or equipment by people other than the school’s students or
			 staff.
					(3)Poverty
			 lineThe term poverty
			 line has the meaning given such term in section 673 of the Community
			 Services Block Grant Act (42 U.S.C. 9902).
					(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services acting through the Director of the
			 Centers for Disease Control and Prevention.
					VResearch and
			 Assessment Tools
			501.National Center for
			 Health StatisticsSection 306
			 of the Public Health Service Act (42
			 U.S.C. 242k) is amended—
				(1)in subsection (m)(4)(B), by striking
			 subsection (n) each place it appears and inserting
			 subsection (o);
				(2)by redesignating subsection (n) as
			 subsection (o); and
				(3)by inserting after subsection (m) the
			 following:
					
						(n)(1)The Secretary, acting through the Center,
				may provide for the—
								(A)collection of data for determining the
				fitness levels and energy expenditure of children and youth; and
								(B)analysis of data collected as part of the
				National Health and Nutrition Examination Survey and other data sources.
								(2)In carrying out paragraph (1), the
				Secretary, acting through the Center, may make grants to States, public
				entities, and nonprofit entities.
							(3)The Secretary, acting through the Center,
				may provide technical assistance, standards, and methodologies to grantees
				supported by this subsection in order to maximize the data quality and
				comparability with other
				studies.
							.
				502.Report on obesity
			 research
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report on research conducted on causes and health
			 implications (including mental health implications) of obesity and being
			 overweight.
				(b)ContentThe report described in subsection (a)
			 shall contain—
					(1)descriptions on the status of relevant,
			 current, ongoing research being conducted in the Department of Health and Human
			 Services including research at the National Institutes of Health, the Centers
			 for Disease Control and Prevention, the Agency for Healthcare Research and
			 Quality, the Health Resources and Services Administration, and other offices
			 and agencies;
					(2)information about what these studies have
			 shown regarding the causes, prevention, and treatment of, obesity and being
			 overweight; and
					(3)recommendations on further research that is
			 needed, including research among diverse populations, the plan of the
			 Department of Health and Human Services for conducting such research, and how
			 current knowledge can be disseminated.
					
